          Case 5:20-cv-03177-HLT Document 5 Filed 08/04/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JOSEPH LEE JONES,

            Plaintiff,

            v.                                              Case No. 5:20-cv-03177-HLT

 SAM CROW, et al.,

            Defendants.


                                             ORDER

       Plaintiff, Joseph Lee Jones, who is currently detained at the Douglas County Jail in

Lawrence, Kansas, brings this civil rights case against Judge Sam Crow; the Commissioners of

Douglas County; Judge Amy J. Hanley; the Douglas County District Attorney; (fnu) (lnu) Douglas

County Clerk; Google, LLC; Douglas County; and the U.S. Patent and Trademark Office. On

July 7, 2020, the Court entered an Order (Doc. 3) finding that Plaintiff is subject to the “three-

strikes” provision under 28 U.S.C. § 1915(g). The Court also examined the Complaint and found

no showing of imminent danger of serious physical injury. The Order directed Plaintiff to submit

the $400.00 filing fee by August 3, 2020.

       Plaintiff has failed to submit the filing fee by the August 3, 2020 deadline. The Court’s

Order at Doc. 3 provides that if Plaintiff “fails to pay the full fee within the prescribed time, the

Complaint will be dismissed based upon Plaintiff’s failure to satisfy the statutory district court

filing fee required by 28 U.S.C. § 1914.” (Doc. 3, at 2.)

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as
           Case 5:20-cv-03177-HLT Document 5 Filed 08/04/20 Page 2 of 2




permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to submit the filing fee by the Court’s deadline. As a consequence, the

Court dismisses this action without prejudice pursuant to Rule 41(b) for failure to comply with

court orders.

        THE COURT THEREFORE ORDERS that this action is dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.


        Dated: August 4, 2020                           /s/ Holly L. Teeter
                                                        HOLLY L. TEETER
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
